Citation Nr: 1046370	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-18 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected fibromyalgia (previously claimed as 
myofascial pain syndrome) with irritable bowel syndrome (IBS).  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a neck condition, to include as secondary to service-
connected fibromyalgia with IBS.

3.  Entitlement to service connection for a neck condition, to 
include as secondary to service-connected fibromyalgia with IBS.  

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a low back condition, to include as secondary to service-
connected fibromyalgia with IBS.

5.  Entitlement to service connection for a low back condition, 
to include as secondary to service-connected fibromyalgia with 
IBS.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air Force, 
with active service from August 1993 to December 2000 and 
subsequent periods of INACDUTRA.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an August 2004 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Columbia 
South Carolina.  Original jurisdiction resides with the RO in 
Nashville, Tennessee (the RO).  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned at the Nashville RO in July 2010.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.

The Board notes that, since the February 2010 rating decision and 
supplemental statement of the case (SSOC) which granted service 
connection for fibromyalgia with IBS, the Veteran has asserted 
that her neck and back strain are secondary to her service-
connected fibromyalgia with IBS.  See e.g., the July 2010 VA 
hearing transcript at page 15.  The Board observes that a claim 
based on a new theory of entitlement is not a new claim, but 
constitutes an application to reopen the previously denied claim.  
See Ashford v. Brown, 10 Vet. App. 120 (1997).

The issue of entitlement to a temporary total rating due to 
hospitalization for a service-connected disability under 
38 C.F.R. § 4.29 has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  See a 
June 2007 statement from the Veteran.  The Board notes that the 
acquired psychiatric disabilities for which the Veteran desired 
hospitalization for are not service-connected.  Further, there is 
no record that the Veteran was, indeed, hospitalized.  
Nonetheless, the Board does not have jurisdiction over this 
claim, and it is REFERRED to the AOJ for appropriate action.  

Clarification of the issues on appeal

Due to the complex procedural history of the Veteran's claims, 
the Board finds that a brief procedural background is necessary.  

In a December 2000 rating decision, the VA Regional Office in St. 
Petersburg, Florida granted the Veteran's claim of entitlement to 
service connection for IBS; a noncompensable (zero percent) 
evaluation was assigned, effective December 30, 2000.  The 
December 2000 rating decision also denied the Veteran's combined 
claims of entitlement to service connection for a neck and back 
strain.  The Veteran did not file a substantive appeal with 
respect to this decision.  

In September 2003, the Veteran filed a claim for an increased 
evaluation for her service-connected IBS.  

In December 2003, the Veteran filed a petition to reopen her 
previously denied claim of entitlement to service connection for 
a neck and back strain.  In January 2004, the Veteran filed a 
claim of entitlement to service connection for myofascial 
syndrome.  

In a May 2004 rating decision, the VA Regional Office in 
Montgomery, Alabama continued the Veteran's noncompensable 
evaluation for her service-connected IBS.  The rating decision 
also bifurcated the Veteran's claim for a neck strain and back 
strain and deferred them along with the Veteran's claim of 
entitlement to service connection for myofascial pain syndrome.  

In June 2004, the Veteran filed a claim of entitlement to service 
connection for fibromyalgia.  

In an August 2004 rating decision, the VA Regional Office in 
Columbia, South Carolina continued the Veteran's noncompensable 
evaluation for her service-connected IBS, denied her claim of 
entitlement to service connection for myofascial pain syndrome 
and denied her petitions to reopen her previously-denied claims 
of entitlement to service connection for a neck strain, to 
include as secondary to service-connected bruxism, and 
entitlement to service connection for a low back strain, to 
include as secondary to service-connected IBS.  

The Veteran expressed disagreement with May 2004 and August 2004 
rating decisions and perfected appeals for (1) entitlement to a 
compensable evaluation for service connected IBS, (2) entitlement 
to service connection for myofascial pain syndrome, (3) whether 
new and material evidence has been received sufficient to reopen 
a claim of entitlement to service connection for a neck condition 
and (4) whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a low back condition.  

In February 2010, the Veteran was provided a VA examination to 
address whether her claimed fibromyalgia and myofascial pain 
syndrome were the same disability and whether her noncompensable 
service-connected IBS was a separate disability or, rather, 
symptomatology associated with her fibromyalgia and/or myofascial 
pain syndrome.  As will be discussed further below, the February 
2010 VA examiner opined that the Veteran's claimed fibromyalgia 
and myofascial pain disorder are the same condition and that her 
service-connected IBS is a symptom of such.  See the February 
2010 VA examination report.  

In a concurrent SSOC and rating decision dated in February 2010, 
the RO continued to deny the Veteran's petitions to reopen her 
previously-denied neck strain and back strain claims and granted 
service connection for fibromyalgia (previously claimed as 
myofascial pain syndrome) with IBS; a 10 percent evaluation was 
assigned, effective March 3, 2004.  In recharacterizing the 
Veteran's claim and combining the newly-granted fibromyalgia 
award with the Veteran's noncompensable service-connected IBS, it 
appears that the RO relied on the United States Court of appeals 
for Veteran's Claims' (the Court's) decision in Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009), holding that the scope of a 
service connection claim includes any disorder(s) that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  

In light of the RO's recharacterization of the Veteran's claims 
and the competent medical evidence of record, the issues are as 
stated on the title page of this decision.

The issues of (1) entitlement to service connection for a neck 
condition, to include as secondary to service-connected 
fibromyalgia with IBS, and (2) entitlement to service connection 
for a low back condition, to include as secondary to service-
connected fibromyalgia with IBS, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record reflects that the 
Veteran's service-connected fibromyalgia with IBS is manifested 
by widespread musculoskeletal pain and tender points, with 
associated fatigue, sleep disturbance, stiffness, headache, 
irritable bowel symptoms, depression, and anxiety that are 
constant or nearly constant, and are refractory to therapy.  

2.  The competent evidence of record does not show that the 
Veteran's service-connected fibromyalgia with IBS is so 
exceptional or unusual that referral for extraschedular 
consideration by the designated authority is required.

3.  In an unappealed December 2000 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for a 
back and neck strain.

4.  Additional evidence received since the December 2000 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the Veteran's claims for service 
connection for a neck condition and a low back condition, both to 
include as secondary to the Veteran's service-connected 
fibromyalgia with IBS.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial 40 percent evaluation, 
but nor more, for service-connected fibromyalgia have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2010); 38 C.F.R. §§ 4.7, 4.71a 
Diagnostic Code 5025 (2010).

2.  The criteria for referral of the Veteran's service-connected 
fibromyalgia with IBS for consideration on an extra-schedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).

3.  The December 2000 rating decision, denying the claim of 
service connection for a back and neck strain is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  New and material evidence have been submitted for the claims 
of entitlement to service connection for claims for service 
connection for a neck condition and a low back condition, both to 
include as secondary to the Veteran's service-connected 
fibromyalgia with IBS; the claims are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive submitted by the 
Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

As to the petition to reopen the claims of service connection for 
claims for service connection for a neck condition and a low back 
condition, both claimed secondary to the Veteran's service-
connected fibromyalgia with IBS, those petitions has been granted 
as to all claims, as discussed below.  As such, the Board finds 
that any deficiency related to the VCAA concerning petitions to 
reopen is rendered moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 
& Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

With respect to the claim for a higher initial rating for 
fibromyalgia with irritable bowel syndrome, VA has met all 
statutory and regulatory notice and duty to assist provisions as 
to the Veteran's claims for service connection and increased 
ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and her representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Veteran's fibromyalgia claim arises from a granted claim of 
service connection.  The Court observed that a claim of 
entitlement to service connection consists of five elements, of 
which notice must be provided prior to the initial adjudication:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date.  See Dingess supra; 
see also 38 U.S.C. § 5103(a).  Compliance with the first 
Quartuccio element requires notice of these five elements in 
initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in May 2004 fully satisfied the duty to notify provisions 
concerning her claim for service connection and an increased 
rating.  The Veteran was informed that evidence was needed 
showing her service-connected disability had increased in 
severity.  She was informed of the types of evidence that could 
substantiate her claim, such as medical records or lay statements 
regarding personal observations.  She was asked to provide 
information as to where she had been treated for disabilities and 
informed that VA was responsible for obtaining any federal 
records, VA records, and a medical examination, if necessary.  

The Board notes that the Veteran was not notified of how VA 
determines disability ratings and effective dates at the time of 
the initial adjudication of her claims.  However, such was a 
practical and factual impossibility since the Court's decision in 
Dingess was not promulgated until March 2006.  A letter to the 
Veteran dated in July 2008 provided her with sufficient Dingess 
notification, and the Veteran's claims were subsequently 
readjudicated in SSOC's dated in October 2008 and February 2010.  
As such, there was not prejudice to the Veteran concerning the 
timing of these notice elements.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service medical records and VA treatment records 
from the facilities in Biloxi, Mississippi and Nashville, 
Tennessee are in the file.  Additionally, private treatment 
records identified by the Veteran have been obtained and 
associated with the Veteran's claims file.  The Veteran has at no 
time referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in 
December 2003, June 2004 and February 2010.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
disorder since she was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  

Concerning the VA examinations, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The June 2004 VA intestines 
examination report reflects that the Veteran's complete VA claims 
file was not sent to the VA examiner for review.  In many 
instances, the Court has held that a failure to review the claims 
file renders a VA examination inadequate for rating purposes.  
See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) 
("The [VA] examiner should have the Veteran's full claims file 
available for review."), but see Snuffer v. Gober, 10 Vet. App. 
400, 403- 04 (1997) (review of claims file not required where it 
would not change the objective and dispositive findings made 
during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  However, the Court recently held that when VA undertakes 
to provide a medical examination or obtain a medical opinion, the 
relevant inquiry is whether "the examiner providing the report or 
opinion is fully cognizant of the Veteran's past medical 
history."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 
(2008) (the probative value of a medical opinion comes from when 
it is the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed).

Moreover, the December 2003 and February 2010 VA examination 
reports reflect that that the Veteran's complete claims file was 
available, and the examiner reviewed the Veteran's complete VA 
treatment records and conducted a full interview, recording her 
past medical history, her current complaints, and conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  Accordingly, the Board finds that these VA 
examinations are adequate regarding the issues decided herein.  
See Barr, supra; see also 38 C.F.R. § 4.2 (2010).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).



Higher Initial Evaluation for Fibromyalgia with IBS

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) [holding, "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings"].

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected fibromyalgia with IBS is 
currently evaluated 10 percent disabling under Diagnostic Code 
5025, which specifically pertains to fibromyalgia.  These 
diagnostic criteria specifically contemplate irritable bowel 
symptoms.  In particular, under Diagnostic Code 5025, 
fibromyalgia, or fibrositis or primary fibromyalgia syndrome, is 
assigned a 10 percent rating when it is with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, paresthesias, 
headache, irritable bowel symptoms, depression, anxiety, or 
Raynaud's like symptoms that require continuous medication for 
control. 

A 20 percent disability rating contemplates symptoms that are 
episodic with exacerbations often precipitated by environmental 
or emotional stress or by overexertion, but that are present more 
than one-third of the time.  

A 40 percent disability rating is appropriate for symptoms that 
are constant, or nearly so, and refractory to therapy.  The note 
to this diagnostic code provides that 'widespread pain' means 
pain in both the left and right sides of the body that is both 
above and below the waist, and that affects both axial skeleton 
(i.e., cervical spine, anterior chest, thoracic spine, or low 
back) and the extremities.  

In the present case, the competent medical evidence of record 
reflects that the Veteran was first diagnosed with fibromyalgia 
in 2005; however, she has exhibited symptomatology associated 
with such since 1997.  

The medical and other evidence of record, to include private and 
VA treatment records, the report of the February 2010 VA 
examination and the July 2010 hearing transcript, reflect that 
the symptomatology associated with the Veteran's service-
connected fibromyalgia with IBS meet the criteria of an initial 
40 percent evaluation.  

Specifically, review of the February 2010 VA examination reflects 
that the Veteran suffers from by widespread musculoskeletal pain 
and tender points, with associated fatigue, sleep disturbance, 
stiffness, headache, irritable bowel symptoms, depression, and 
anxiety.  Despite the Veteran's numerous prescription drugs, she 
continues to experience constant symptomatology.  See e.g., the 
February 2010 VA examination report.  

As briefly noted above, the Veteran's diagnosed IBS was 
previously service-connected as a separate, noncompensable 
disability.  Because the February 2010 VA examiner's opined that 
the condition was a symptom of her fibromyalgia rather than a 
separate disability, the RO combined it with the award for 
fibromyalgia.  

In passing, the Board observes that irritable colon syndrome, is 
evaluated under Diagnostic Code 7319, which provides a 10 percent 
evaluation is assignable for moderate irritable colon syndrome; 
frequent episodes of bowel disturbance with abdominal distress 
and a 30 percent evaluation is assignable for severe irritable 
colon syndrome; diarrhea, or alternating diarrhea and 
constipation with more or less constant abdominal distress.  Even 
if the Board would consider the Veteran's IBS as a separate 
disability, the competent medical evidence of record fails to 
reflect symptomatology which would warrant a compensable 
evaluation under Diagnostic Code 7319.  Specifically, the 
February 2010 VA examination report reflects that the Veteran 
suffers from daily intestinal pain and episodic (less than once 
daily) diarrhea.  See the February 2010 VA examination report.  
Thus, as the Veteran does not suffer from "frequent" bowel 
disturbance, the criteria for a separate, compensable evaluation 
for IBS would not be assignable.  

The Board has considered staged ratings, as discussed above.  See 
Fenderson, supra.  However, the Board finds that the 
symptomatology associated with the Veteran's service-connected 
fibromyalgia with IBS has met the criteria for an initial 40 
percent evaluation, but no more, at all times during the appeal 
period.  As such, staged ratings are not for application.  

The Board has also considered an extraschedular evaluation.  The 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

The Board notes that the Veteran's representative asserts that 
the schedular criteria are inadequate for evaluating the 
Veteran's service-connected fibromyalgia with IBS.  The Board 
disagrees.  It does not appear that the Veteran has an 
"exceptional or unusual" disability.  In other words, she does 
not have any symptoms from her service-connected disorder that is 
unusual or are different from those contemplated by the schedular 
criteria.  The available schedular evaluation for the Veteran's 
service-connected disability is adequate.  Referral for 
extraschedular consideration is not warranted.  See VAOPGCPREC 6-
96.  Further inquiry into extraschedular consideration is moot.  
See Thun, supra.

Service Connection and Secondary Service Connection

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2010).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non-
service-connected condition by a service-connected condition is 
also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Generally, a congenital disease or defect is not service 
connectable as a matter of express VA regulation.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2010).  An exception exists if there is 
evidence of additional disability due to aggravation during 
service of the congenital disease, but not defect, by 
superimposed disease or injury.  See VAOPGCPREC 82-90; see also 
Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and 
VAOPGCPREC 11-99.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs 
from weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while the latter is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, it 
does not affect competency to testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert, supra.

Claims to Reopen

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.  

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of her claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  There must be new and material evidence as to each and 
every aspect of the claim that was lacking at the time of the 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person(s) 
making them.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Veteran previously filed a claim for service connection for a 
back and neck strain.  That claim was denied in the December 2000 
rating decision.  Specifically, the Veteran's claim was denied on 
the basis that the medical evidence of record failed to reflect 
current diagnoses of a chronic neck or back disability.  The 
Veteran did not initiate an appeal and the underlying decision 
became final.  38 U.S.C.A. § 7104.

At the time of the final December 2000 rating decision, evidence 
of record included the Veteran's service treatment records, 
statements from the Veteran and the report of a November 2000 
pre-discharge examination.  

The Board notes the RO reopened the Veteran's bifurcated neck and 
low back claims in the concurrent February 2010 rating decision 
and SSOC.  Regardless of the RO's actions, the Board is required 
to consider whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the Veteran's previously 
and finally denied claims).  

Concerning the Veteran's bifurcated claims for a neck condition 
and a low back condition, since the prior final denial of the 
Veteran's combined claim in December 2000, the June 2005 VA spine 
examination report reflects that the Veteran minimal spurring and 
mild degenerative disc changes at C5-6 and spina bifida occulta, 
a congenital deformity.  See the June 2004 VA spine examination 
report.  Moreover, a January 2005 cervical magnetic resonance 
imaging evaluation (MRI) conducted at the VA facility in Biloxi, 
Mississippi reflects a small posterior disc protrusion at C5-6, 
causing mild effacement of the anterior thecal sac and slight 
impression of the spinal cord.  See a January 2005 MRI report.  

This evidence is new and material, as it was not before the 
Regional Office in St. Petersburg, Florida at the time of the 
December 2000 rating decision and pertains to the reason for 
which the claims were previously denied, current diagnoses, it 
raises a reasonable possibility of substantiating the claims.  
The Board concludes that new and material evidence has been 
submitted; the claims for service connection for a neck condition 
and a low back condition, both to include as secondary to 
service-connected fibromyalgia with IBS.  The claims are 
reopened.  See 38 C.F.R. § 3.156 (2010).


ORDER

Entitlement to an initial 40 percent evaluation, but no more, for 
service-connected fibromyalgia with IBS, is granted, subject to 
the laws and regulations controlling the award of monetary 
benefits.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a neck condition, to 
include as secondary to service-connected fibromyalgia with IBS, 
is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back condition, to 
include as secondary to service-connected fibromyalgia with IBS, 
is reopened, and to this extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
claims so that the Veteran is afforded every possible 
consideration.

The laws and regulations applying to service connection, 
secondary service connection and congenital abnormalities are 
enumerated above and will not be repeated.  

The neck claim

The Veteran contends that her neck condition is directly related 
to an injury in service.  See the July 2010 VA hearing transcript 
at page 14.  Alternatively, the Veteran contends that her current 
neck condition was caused or aggravated by her service-connected 
fibromyalgia with IBS.  See the July 2010 VA hearing transcript 
at page 15.  

As noted above, the Veteran has been diagnosed with minimal 
spurring and mild degenerative disc changes at C5-6.  As such, 
Hickson/Wallin element (1) has been demonstrated.  

With regard to the claim for service connection on a direct 
basis, the Veteran asserts that she injured her neck during her 
service when a car hood hit her on the head while she was 
"looking at the engine."  See the July 2010 VA hearing 
transcript at page 14.  Although the Veteran's service treatment 
records do not reflect in-service treatment for an injury to the 
neck, the Board notes that the Veteran is competent to report 
instances which she has experienced.  See Layno, supra.  She is 
therefore competent to report hitting head on an automobile hood.  
Accordingly, Hickson element (2) has been demonstrated.  

Concerning secondary service connection, it is already 
established that the Veteran is service-connected for 
fibromyalgia with IBS.  Accordingly, Wallin element (2) is 
demonstrated.  

Regarding Hickson/Wallin element (3), a medical nexus between the 
Veteran's current neck condition and either an in-service injury 
or a service-connected disability, the Board notes that the only 
medical nexus opinion of record, the one of the June 2004 VA 
examiner, merely states that her neck pain is not related to her 
service-connected bruxism.  See the June 2004 VA examination 
report.  This opinion fails to address the Veteran's assertions 
regarding direct service connection or service connection as 
secondary to her service-connected fibromyalgia with IBS.  

In light of above, the Board concludes that a remand is necessary 
to that the Veteran may be afforded a VA examination to determine 
whether her currently-diagnosed neck condition is related to her 
reported in-service neck injury or was caused or aggravated by 
her service-connected fibromyalgia with IBS.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) and Charles v. Principi, 16 
Vet. App. 370 (2002).

The low back claim

The competent medical and other evidence of record reflect that 
the Veteran has constant treatment for low back pain and she has 
been diagnosed with spina bifida occulta, a congenital 
abnormality.  For the limited purposes of this decision, 
Hickson/Wallin element (1) has arguably been demonstrated.  

As noted above, a congenital disease or defect is not service 
connectable as a matter of express VA regulation unless there is 
evidence of additional disability due to aggravation during 
service of the congenital disease, but not defect, by 
superimposed disease or injury.  See Monroe and Carpenter, both 
supra; see also VAOPGCPREC 82-90; VAOPGCPREC 67-90; and 
VAOPGCPREC 11-99.

With regard to the claim for service connection on a direct 
basis, the Veteran asserts that she injured her low back during 
her service at the same time she injured her neck  See the July 
2010 VA hearing transcript at page 14.  Moreover, the Veteran has 
asserted that she underwent an in-service spinal tap while she 
was stationed at Eglin Air Force Base.  See the July 2010 VA 
hearing transcript at page 15.  Again, the Veteran's service 
treatment records do not reflect in-service treatment for an 
injury to the low back; however, the Board notes that the Veteran 
is competent to report instances which she has experienced.  See 
Layno, supra.  Accordingly, Hickson element (2) has been 
demonstrated.  

Concerning secondary service connection, it is already 
established that the Veteran is service-connected for 
fibromyalgia with IBS.  Accordingly, Wallin element (2) is 
demonstrated.  

Regarding Hickson/Wallin element (3), a medical nexus between the 
Veteran's current low back condition and either an in-service 
injury or a service-connected disability, the Board notes that 
the only medical nexus opinion of record, the one of the June 
2004 VA examiner, merely states that her low back  pain is not 
related to her service-connected IBS.  See the June 2004 VA 
examination report.  This opinion fails to address whether the 
Veteran's diagnosed spina bifida occulta is a congenital disease 
or defect or the Veteran's assertions regarding direct service 
connection or service connection as secondary to her service-
connected fibromyalgia with IBS.  

In light of above, the Board concludes that a remand is necessary 
to that the Veteran may be afforded a VA examination to determine 
whether her currently-diagnosed low back condition is related to 
her reported in-service neck injury or was caused or aggravated 
by her service-connected fibromyalgia with IBS.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) and Charles v. Principi, 16 
Vet. App. 370 (2002).

Additionally, in reviewing the Veteran's claims file, the Board 
notes that key treatment records are missing.  The Veteran 
asserted at she received treatment for the conditions remanded 
herein at the Vanderbilt University Medical Center in Nashville, 
Tennessee.  See the July 2010 VA hearing transcript at page 10.  
The duty to assist obligates VA to obtain these records.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. 
Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary 
has a duty to assist in obtaining relevant and adequately 
identified records).  These records should be obtained an 
associated with the Veteran's VA claims file.  

Further, as noted above, the Veteran claims that she underwent a 
spinal tap on her low back during her service.  The Veteran's 
service treatment records are devoid of any record noting this 
procedure.  Review of the Veteran's VA claims file shows that 
such records are not in the claims folder nor have they ever been 
requested.  Therefore, on remand, a search for these records must 
be undertaken.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2010).

Finally, the Board notes that the Veteran has not been apprised 
of the elements necessary to substantiate a claim for secondary 
service connection.  If, as here, there is a procedural defect 
with respect to the notice required under the VCAA, this may not 
be cured by the Board.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
The Board therefore must remand this issue to the agency of 
original jurisdiction because the record does not show that the 
Veteran was provided adequate notice under the VCAA and the Board 
is without authority to do so.  Any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA) is completed.  In 
particular, the RO should ensure that 
notification is provided regarding 
requirements and development procedures 
necessary to substantiate a claim for 
secondary service connection under 
38 C.F.R. § 3.310 (2010).  

2.  Contact the National Personnel Records 
Center (NPRC), or other appropriate 
authority, and request that a search be 
conducted for all service treatment records 
(including copies) that may be outstanding.  
Specifically, the AMC must search for 
records regarding the Veteran's asserted 
in-service spinal tap at Eglin Air Force 
Base.  The results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
Veteran and her representative informed of 
any negative results.

3.  After securing the necessary release 
from the Veteran, the AMC should attempt to 
obtain any private treatment records 
identified by the Veteran.  Specifically, 
the AMC should attempt to obtain private 
treatment records from Vanderbilt 
University Medical Center in Nashville, 
Tennessee.  If any records identified by 
the Veteran cannot be obtained, she should 
be so informed and it should be documented 
in the claims folder.  

4.  The Veteran should be afforded an 
appropriate VA examination by a physician.  
Any indicated studies, to include X- rays, 
should be completed.  The claims file must 
be made available to and reviewed by the 
examiner.  After a complete review of the 
Veteran's VA claims file and a physical 
examination of the Veteran, the VA examiner 
must answer the following questions:  

a.  Does the Veteran have a current 
neck condition?

b.  IF the Veteran has a current neck 
condition, is such a manifestation of 
her service-connected fibromyalgia 
with IBS or a separate disability?

c.  IF the Veteran has a current neck 
condition that is a separate 
disability, is such etiologically 
related to any incident of her 
service, to include the instance where 
the Veteran hit her head on the hood 
of an automobile?

d.  IF the Veteran has a separate neck 
condition (not a manifestation of her 
service-connected fibromyalgia with 
IBS) which is not etiologically 
related to any incident of her 
service, was such caused or aggravated 
by her service-connected fibromyalgia 
with IBS?  

e.  Does the Veteran have a current 
low back condition?

f.  IF the Veteran has a current low 
back condition other than spina bifida 
occulta, is such a manifestation of 
her service-connected fibromyalgia 
with IBS or a separate disability?

g.  IF the Veteran has a low back 
condition other than spina bifida 
occulta that is a separate disability, 
is such etiologically related to any 
incident of her service?

h.  IF the Veteran has a separate low 
back condition other than spina bifida 
occulta (not a manifestation of her 
service-connected fibromyalgia with 
IBS) which is not etiologically 
related to any incident of her 
service, was such caused or aggravated 
by her service-connected fibromyalgia 
with IBS?  

i.  IF the Veteran's only low current 
back condition is spina bifida 
occulta, is such a congenital defect?  

j.  IF the Veteran's only low back 
condition is spina bifida occulta, is 
such a congenital disease?  

k.  IF the Veteran's only low back 
condition is spina bifida that is 
determined to be a congenital disease 
(not defect), is such etiologically 
related to any incident of her 
service?

l.  IF the Veteran's only low back 
condition is spina bifida that is 
determined to be a congenital disease 
(not defect) which is not 
etiologically related to any incident 
of her service, was such caused or 
aggravated by her service-connected 
fibromyalgia with IBS?  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The VA examiner is requested to provide a 
thorough rationale for any opinion 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record.  References should be made to 
pertinent documents of record, as 
necessary.  The clinician should review the 
claims folder and this fact should be noted 
in the accompanying medical report.

5.  The RO should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If the claim remains 
denied, the Veteran and her representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of her claims.  38 C.F.R. § 3.655 
(2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 Department of Veterans Affairs


